Case 21-12396-mdc      Doc 7-1   Filed 09/01/21 Entered 09/01/21 13:53:07     Desc cert
                                 of service Page 1 of 1



                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA



IN RE:                                  :          CHAPTER 13



Susan Arlene Smith

         DEBTOR                             :         BKY. NO. 21-12396MDC



                             CERTIFICATION OF SERVICE

          I, Michael A. Cataldo, Esquire, attorney for Debtor, do hereby certify

that all creditors, trustee and any interested parties were served by First Class

Regular Mail and/or Electronic Means, a copy of the Chapter 13 Plan.




                                                Respectfully Submitted,

Date:    09/01/2021                         ____s/_________________________
                                            MICHAEL A. CATALDO, ESQUIRE
                                            CIBIK & CATALDO, P.C.
                                            1500 WALNUT STREET, STE. 900
                                            PHILADELPHIA, PA 19102
                                            (215) 735-1060
